Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.
Response to Arguments
Applicant's amendments filed on 4/18/2022 overcome the following set forth in the previous Office Action: the claim 1 being objected.
Applicant's arguments filed on 4/18/2022 have been fully considered but they are not persuasive with regard to art rejection. The Office has thoroughly reviewed Applicants' arguments which are moot in view of the new ground(s) of rejection necessitated by the filed amendments. Since all arguments are for the claim limitations as amended not as previously filed, the responses to the arguments will be detailed in the rejection section below.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Joshi, US 20140303828 A1, published on October 9, 2014, hereinafter Joshi.
Dewaele, US 20060133694 A1, published on June 22, 2006, hereinafter Dewaele.  
Van Leeuwen, US 20180211360 A1, published on 2018-07-26, hereinafter Van Leeuwen.  
Ikeda et al., US 20080027627 A1, published on 2008-01-31, hereinafter Ikeda.  
Bai et al., US 20190147253 A1, published on May 16, 2019, hereinafter Bai.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9, 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi, in view of Dewaele, and further in view of Van Leeuwen and Ikeda.
Regarding claim 1, Joshi discloses a system for localization of a subject vehicle, (Joshi: Abstract, Figs. 1-2, [0014]. Various modules in the following are interpreted as being performed by the computer device 100 of the vehicle 200.) comprising: 
a plurality of sensors to gather data regarding features in an environment of the subject vehicle; (Joshi: Figs. 1-3, and [0016-0021]. “[0020] The vehicle 200 can also include a plurality of sensors 116. In one example autonomous navigation system, the sensors 116 can be located around the perimeter of the vehicle as shown in FIG. 2. Each sensor 116 can capture data that can be processed using a LIDAR system. The LIDAR system can include an application 112 stored in the computing device 100 or a separate system or application in communication with the computing device 100. When in communication with a LIDAR system, the sensors 116 can capture and send data related to the laser returns from physical objects in the area surrounding the vehicle 200, for example, the laser returns from the center line 204, lane lines 210, 212, and road edges 206, 208 as the vehicle 200 travels along the road 202.”)
a memory; (Joshi: Fig. 1, and [0015-0016]) and 
one or more processors that are configured to execute machine readable instructions stored in the memory for performing a method (Joshi: Fig. 1, and [0015-0016]) comprising: 
receiving data from the plurality of sensors; (Joshi: Figs. 1-3, and [0016-0024])
generating a feature map using the data; (Joshi: Figs. 3-4, and [0021-0024]. The disclosed “lane edges 300, 302, curbs, dotted center line 304, street signs, edges of the road, etc.” are interpreted as the claimed “feature”. The claimed “feature map” is interpreted as either the image shown in Fig. 3 with features discussed above or the image shown in Fig. 4 with cleaned up features (see [0024]).)
extracting a feature raster image from the feature map, Joshi: Figs. 4-5, and [0024-0026]. The claimed “feature raster image” is interpreted as either the image in Fig. 4 with cleaned up features or the image in Fig. 5 with further processing on the cleaned up features in Fig. 4.)
registering Joshi: [0027-0028]. “[0027] FIG. 6 shows an example two-dimensional representation of expected lanes 600, 602 on the example road surface of FIG. 3 based on a route network definition file.”) and 



determining localization of the subject vehicle based on the Joshi: [0029-0035])
Joshi does not disclose explicitly 
wherein the feature raster image comprises a binary raster map;
registering a plurality of transformations of the feature raster image;
generating a plurality of cost functions, wherein one cost function is associated with each transformation, 
generating a score associated with each cost function, wherein a higher score demonstrates a lower cost; 
determining the transformation with the lowest cost based on the scores and selecting the transformation with the lowest cost for localization of the subject vehicle; and
determining localization of the subject vehicle based on the transformation with the lowest cost.
However, the claimed features of registering a plurality of transformations of the feature raster image, generating a plurality of cost functions, wherein one cost function is associated with each transformation, and determining the transformation with the lowest cost and selecting the transformation with the lowest cost for localization of the region of interest (ROI) or registering of images are well known and commonly practiced in the image processing art as evidenced by the prior art of Dewaele. (Dewaele: Fig. 1. See paragraphs [0040-0050] for discussions on transformations, which include “many different types of geometric transforms that are applicable” ([0042]) such as “the Euclidean similarity transformation, consisting of translations and in-plane rotations” ([0043]). See paragraphs [0056-0065, 0092-0094, 0099-0103] regarding the cost function setup on “Intensity-Based Similarity Measures” with specific discussions on “Mean Squared Difference” function as well as minimization of the cost function, which apply to each of those geometric transforms or transformations of [0042]. “[0057] In the floating image B, a ROI is selected around the user defined anatomical landmark. … This ROI is mapped into the reference image A using the initial parameters of the geometric transform, and its pixel-wise similarity with the pixels of image A are computed according to similarity measures outlined in the sequel. According to a search strategy, the geometric parameters are updated, and the accordingly transformed ROI of image B is again compared with image A until the best match is found.” “[0059] A basic registration formula that reflects the notion of similarity is the sum of squared differences between image A and image B in the overlap region (x,y).epsilon.R, which measure must be minimized”. “[0060] The sum of squares of differences may be replaced by the sum of absolute differences”. “[0062] When the image B is geometrically transformed so that it is everywhere aligned with image A, the differences between the corresponding intensities will be smallest, and the least squares measure D will tend to zero.” This alignment or best match involves selecting lowest cost transform or selecting geometric transform parameters ([0057]) such that “the least squares measure D will tend to zero.” ([0062]) The achieved “best match” ([0057]) implies the localization of the selected ROI of image B on image A or registering (or alignment of image A with image B.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joshi’s disclosure with Dewaele’s teachings by combining the system for localization of a subject vehicle (from Joshi) with the technique of determining the transformation of an image based on minimizing a cost function for registering the transformed image with another image (from Dewaele) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the system for localization of a subject vehicle would still work in the way according to Joshi and the technique of determining the transformation of an image based on minimizing a cost function for registering the transformed image with another image would continue to function as taught by Dewaele. In fact, the inclusion of Dewaele's technique of determining the transformation of an image based on minimizing a cost function for registering the transformed image with another image would provide a practical and/or an alternative implementation of the system for localization of a subject vehicle and, as result, would enable a more flexible and robust system for localization of a subject vehicle. Furthermore, a person of ordinary skill in the art would also be motivated to make the combination since the combination would broaden the application of Dewaele's technique to the field of localization of a subject vehicle. With the combination of Joshi and Dewaele (i.e., Joshi {modified by Dewaele}), the transformation with the lowest cost selected for localization of the region of interest (ROI) would be selected for localization of the subject vehicle when Dewaele’s technique is applied to the localization of the subject vehicle and as a result the localization of the subject vehicle can be determined using the transformation with the lowest cost in place of the particle-based localization strategy or technique as discussed by Joshi (Joshi: [0030-0035]) as both techniques would result in matching a currently measured image (Fig. 5 of Joshi or the floating image B of Dewaele) with a reference image (i.e., Fig. 6 of Joshi or the reference image A of Dewaele).
The combination of Joshi and Dewaele or Joshi {modified by Dewaele} does not disclose explicitly generating a score associated with each cost function, wherein a higher score demonstrates a lower cost, which is, however, also well-known and commonly practiced in the image processing art, particularly for image registration, as evidenced by the prior art of Van Leeuwen. (Van Leeuwen: [0078]. “Another form of template for matching purposes as used herein is to define a suitable family of parameterized transformations for transforming the two images, and hence the objects, into one another. The parameters are then fitted to the two images at hand, and are then evaluated by a cost function to define the score. For instance, the lower the cost, the higher the score, etc.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joshi {modified by Dewaele}’s disclosure with Van Leeuwen’s teachings by combining the system for localization of a subject vehicle (from Joshi {modified by Dewaele}) with the technique of associating a score with a cost function with a higher score indicating a lower cost (from Van Leeuwen) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the system for localization of a subject vehicle would still work in the way according to Joshi {modified by Dewaele} and the technique of associating a score with a cost function with a higher score indicating a lower cost would continue to function as taught by Van Leeuwen. In fact, the inclusion of Van Leeuwen's technique of associating a score with a cost function with a higher score indicating a lower cost would provide a practical and/or an alternative implementation of the system for localization of a subject vehicle and, as result, would enable a more flexible system for localization of a subject vehicle by using either the cost or the score to minimize the cost function. With the combination of Joshi {modified by Dewaele} and Van Leeuwen, determining the transformation with the lowest cost can be based on the scores (or the highest score) since the cost is inversely related to the score, (Van Leeuwen: “the lower the cost, the higher the score” [0078]), and as discussed above, doing so would enable a more flexible system for localization of a subject vehicle since either the cost or the score can be used to minimize the cost function
The combination of combine Joshi with Dewaele and Van Leeuwen or Joshi {modified by Dewaele and Van Leeuwen} does not disclose explicitly wherein the feature raster image comprises a binary raster map. However, even though not explicitly disclosed, Figs. 4-5 of Joshi do look like a binary raster map. In fact, as discussed in [0024] of Joshi, “(t)he two-dimensional representation of the route in FIG. 4 includes many of the same features as FIG. 3, such as the lane edges 300, 302 and the dotted center line 304, while the intensity values that represent the pavement and a portion of the surrounding foliage have been removed.” Joshi further discloses “[0025] FIG. 5 shows an example two-dimensional representation of detected lanes 500, 502 based on filtering the data representing lane boundaries from FIG. 4. The boundaries of the detected lanes 500, 502 in this example are the lane edges 300, 302 and the dotted center line 304. Several different filters can be applied to the data representing lane boundaries as shown in FIG. 4 to extract the detected lanes 500, 502 shown in FIG. 5. In the longitudinal direction of travel, a difference filter can be applied to extract lane boundaries from the image. In the lateral direction, a Gaussian smoothing filter can be applied to extract lane boundaries from the image.” Nonetheless, even if assuming that Figs. 4-5 in Joshi are not binary raster maps, Ikeda teaches, in an analogous art, that the feature raster image comprises a binary raster map as a result of commonly used edge or boundary detection and extraction technique. (Ikeda: [0060].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joshi {modified by Dewaele and Van Leeuwen}’s disclosure with Ikeda’s teachings by combining the system for localization of a subject vehicle (from Joshi {modified by Dewaele and Van Leeuwen}) with the technique of edge detection (from Ikeda) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the system for localization of a subject vehicle would still work in the way according to Joshi {modified by Dewaele and Van Leeuwen} and the technique of edge detection would continue to function as taught by Ikeda. In fact, the inclusion of Ikeda's technique of edge detection would provide a practical and an alternative implementation of the system for localization of a subject vehicle and, as result, would enable a more flexible system for localization of a subject vehicle due to the additional edge detection technique provided by Ikeda. With the combination of Joshi {modified by Dewaele and Van Leeuwen} and Ikeda, the images in Figs. 4-5 of Joshi would become binary images and further processing of such binary images would be computationally less demanding and faster.
Therefore, it would have been obvious to combine Joshi with Dewaele and Van Leeuwen and Ikeda to obtain the invention as specified in claim 1. 
Regarding claim 2, Joshi {modified by Dewaele and Van Leeuwen and Ikeda} discloses the system of claim 1, wherein registering a plurality of transformations comprises registering low level features without data association. (Joshi: [0020-0024, 0030-0035]. The features used for registering are “lane edges 300, 302, curbs, dotted center line 304, street signs, edges of the road, etc.” ([0024]), which are low level features, and no data association is used.) (Dewaele: Fig. 1. See paragraphs [0040-0050] for discussions on transformations, which include at least such geometric transformations as translations and rotations ([0043]). Registering a plurality of transformations is carried out with a process of minimizing a cost function based on transformations (see iteration loop in Fig. 1 and paragraphs [0056-0065, 0092-0094, 0099-0103]) without data association.)
Regarding claim 4, Joshi {modified by Dewaele and Van Leeuwen and Ikeda} discloses the system of claim 1, wherein registration is performed using only nonzero elements of the feature raster. (Joshi: Figs. 5-7 and [0027-0035]. “[0029] FIG. 7 shows an example schematic of generating a localized vehicle position based on the comparison between the detected lanes 500, 502 of FIG. 5 and the expected lanes 600, 602 of FIG. 6.”)
Regarding claim 5, Joshi {modified by Dewaele and Van Leeuwen and Ikeda} discloses a system for vehicle localization using map data from multiple sources, (Joshi: Abstract, Figs. 1-2, [0014]) the system comprising: 
a non-transitory memory configured to store instructions; (Joshi: 112 in Fig. 1, [0015-0016])
at least one processor (Joshi: 102 in Fig. 1) configured to execute the instructions to: 
generate a set of vehicle map data using vehicle sensors; (Joshi: Figs. 1-3, and [0016-0024].)
project features of the set of vehicle map data into discretized feature representation; (Joshi: Figs. 4-5, and [0024-0026].)
transform the discretized feature representation from a vehicle frame of reference to an external map frame of reference to generate a transformed discretized feature representation; (Joshi: Figs. 5-6, [0027-0035].) (Dewaele: Fig. 1. See paragraphs [0040-0050] for discussions on transformations, which include at least such geometric transformations as translations and rotations ([0043]). “[0041] Aligning the two images requires that the floating image B be geometrically transformed and re-sampled prior to superimposing it onto the reference image A.”)
register the transformed discretized feature representation with a map feature representation of a set of external map data and determine a cost function associated with the registration, wherein the map feature representation comprises a binary raster map; (Joshi: [0027-0035].) (Dewaele: Fig. 1. See paragraphs [0056-0065] for discussions on registering two images and defining a cost function associated with registering.) (Ikeda: [0060].)
repeat the registration for a plurality of transformations of the discretized feature representation and determine a plurality of cost functions, wherein one cost function is associated with each of the plurality of transformations; (Joshi: [0027-0035].) (Dewaele: see the iteration loop in Fig. 1, paragraphs [0040-0050] for discussions on a plurality of transforms (or transformations), and paragraphs [0058-0065, 0092-0094, 0099-0103] for discussions on minimizing the cost function associated with registering.) 
generate a score associated with each cost function, wherein a higher score demonstrates a lower cost; (Van Leeuwen: [0078]) and 
select the transformation with the lowest cost for localization of the subject vehicle. (Joshi: [0030-0035].) (Dewaele: Fig. 1 and [0040-0050, 0056-0065, 0092-0094, 0099-0103]) (See more detailed discussions regarding claim 1.)
The reasoning and motivation to combine are similar to those discussed in regard to claim 1.
Regarding claim 6, Joshi {modified by Dewaele and Van Leeuwen and Ikeda} discloses the system of claim 5, wherein projecting features of the map data into discretized feature representation comprises creating a feature raster comprising a grid of pixels identifying features in the map data and transforming the discretized feature representation comprises transforming the feature raster. (Joshi: Figs. 4-5, and [0024-0026]. The claimed “feature raster” is interpreted as either the image in Fig. 4 with cleaned up features or the image in Fig. 5 with further processing on the cleaned up features in Fig. 4.)( Dewaele: Fig. 1. See paragraphs [0040-0050] for discussions on transformations, which include at least such geometric transformations as translations and rotations ([0043]).)
Regarding claim 7, Joshi {modified by Dewaele and Van Leeuwen and Ikeda} discloses the system of claim 6, wherein the processor is configured to further execute an instruction to determine a discrete map feature representation of a set of external map data received from a source external to the vehicle. (Joshi: [0027-0028]. The image in Fig. 6 is interpreted as the claimed “discrete map feature representation”. “[0027] FIG. 6 shows an example two-dimensional representation of expected lanes 600, 602 on the example road surface of FIG. 3 based on a route network definition file.”)
Regarding claim 8, Joshi {modified by Dewaele and Van Leeuwen and Ikeda} discloses the system of claim 7, wherein registering the transformed discretized feature representation with a map feature representation of a set of external map data comprises registering the transformed feature raster with a feature raster of the external map data. (Joshi: [0027-0035].) (Dewaele: Fig. 1. See paragraphs [0056-0065, 0092-0094, 0099-0103] for discussions on registering two images.)
Regarding claim 9, Joshi {modified by Dewaele and Van Leeuwen and Ikeda} discloses the system of claim 5, wherein registering the transformed discretized feature representation with a map feature representation of a set of external map data comprises performing template matching. (Joshi: [0027-0035]. The image of Fig. 6 is interpreted as the template and the process of matching the features in Fig. 5 to features in Fig. 6 is interpreted as the template matching.) (Dewaele: Fig. 1. See paragraphs [0056-0065, 0092-0094, 0099-0103] for discussions on registering two images. The reference image A is interpreted as the template and the process of transform the image B to match the reference image A is interpreted as the template matching.)
Claims 11-17 and 19 are the method claims, respectively, corresponding to the system claims 5-9, 1-2 and 4. Therefore, since claims 11-17 and 19 are similar in scope to claims 5-9, 1-2 and 4, claims 11-17 and 19 are rejected on the same grounds as claims 5-9, 1-2 and 4.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi {modified by Dewaele and Van Leeuwen and Ikeda} as applied to claim 2 and 17 and further in view of Bai.
Regarding claims 3 and 18, which depend, respectively, on claims 2 and 17, Joshi {modified by Dewaele and Van Leeuwen and Ikeda} does not disclose explicitly but Bai teaches, in the same field of endeavor of detecting features within the surrounding environment of an autonomous vehicle, wherein the low level features relate to non-zero elements for at least one of 3D points, lines and planes. (Bai: 702-704 of Fig. 7 and [0092-0094])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joshi {modified by Dewaele and Van Leeuwen and Ikeda}’s disclosure with Bai’s teachings by combining the system for localization of a subject vehicle (from Joshi {modified by Dewaele and Van Leeuwen and Ikeda}) with the technique of having the low level features related to non-zero elements for at least one of 3D points, lines and planes (from Bai) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the system for localization of a subject vehicle would still work in the way according to Joshi {modified by Dewaele and Van Leeuwen and Ikeda} and the technique of having the low level features related to non-zero elements for at least one of 3D points, lines and planes would continue to function as taught by Bai. In fact, the inclusion of Bai's technique of having the low level features related to non-zero elements for at least one of 3D points, lines and planes would provide a practical and/or an alternative implementation of the system for localization of a subject vehicle and, as result, would enable a more flexible and robust system for localization of a subject vehicle.
Therefore, it would have been obvious to combine Joshi {modified by Dewaele and Van Leeuwen and Ikeda} with Bai to obtain the invention as specified in claims 3 and 18. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chukka et al. (US 20160019695 A1): The disclosure relates to devices, systems and methods for image registration and annotation. The devices include computer software products for aligning whole slide digital images on a common grid and transferring annotations from one aligned image to another aligned image on the basis of matching tissue structure. The systems include computer-implemented systems such as work stations and networked computers for accomplishing the tissue-structure based image registration and cross-image annotation. The methods include processes for aligning digital images corresponding to adjacent tissue sections on a common grid based on tissue structure, and transferring annotations from one of the adjacent tissue images to another of the adjacent tissue images. (Abstract)
Saund et al. (US 20120051649 A1): Methods of generating image anchor templates from low variance regions of document images of a first class are provided. The methods select a document image from the document images of the first class and align the other document images of the first class to the selected document image. Low variance regions are then determined by comparing the aligned document images and the selected document image and used to generate image anchor templates. (Abstract)
Lee (US 8335352 B2): A method and an apparatus for detecting a lane are disclosed. The lane detecting apparatus includes: a region of ID setup setting a region of ID including a road region of a current lane in an acquired image; a road sign verifier verifying existence of a road sign within the set region of ID; an ROI setup calculating a difference value between a lane prediction result and previous lane information when there exists a road sign and setting an ROI based on the calculated difference value; and a lane detector detecting a lane by extracting lane markings based on the set ROI. Accordingly, a lane can be more accurately detected even in a road environment including a road sign by removing the road sign to extract only necessary lane markings. (Abstract)

    PNG
    media_image1.png
    505
    805
    media_image1.png
    Greyscale

Maurer et al. (US 6560354 B1): An image of a patient taken through X-ray computed tomography or the like is registered to physical measurements taken on the patient's body. Different parts of the patient's body are given different numerical weights; for example, if bone measurements are deemed to be more accurate than skin measurements, the bones can be given a higher weight than the skin. The weights are used in an iterative registration process to determine a rigid body transformation function. The transformation function is used in robot-assisted surgical procedures, stereotactic procedures or the like. (Abstract)

    PNG
    media_image2.png
    475
    432
    media_image2.png
    Greyscale

Gorr et al. (US 5961571 A): A system for automatically tracking the location of a vehicle includes a visual image detector mounted on the vehicle for producing as the vehicle moves along a route digitized strips of image data representing successive panoramic views of scenery about the vehicle at respective locations along the route. A sparse tracking subsystem processes and stores only selected ones of the image data strips representing substantially spaced apart successive locations along the route, for use as a sparse database. A dense tracking subsystem processes and stores as a dense database every successive one of the image data strips representing location along the route, whereby the dense tracking subsystem provides more accurate location of the vehicle when it retraces some portion of the route than the sparse tracking subsystem. After the sparse and dense databases are established, the location of the vehicle in real time as it retraces the route is performed by the dense tracking subsystem matching current image data strips from the visual image detector with the dense database strips to determine the location of the vehicle, as long as the vehicle stays on the pre-established route. If the vehicles strays from the route, the system senses the deviation and switches to the sparse tracking system to search a broader area in less time than the dense tracking system to attempt to relocate the vehicle along the route, after which the system switches back to the dense tracking subsystem. (Abstract)

    PNG
    media_image3.png
    298
    507
    media_image3.png
    Greyscale

Vajna et al. (US 10867190 B1): Methods, systems, and computer program products for lane detection. An image processing module is trained by machine learning, and used to generate correspondence mapping data based on an image pair of a first and second images. The correspondence mapping data defines correspondence between a first lane boundary group of the first image and a second lane boundary group of the second image. An image space data block of image space detection pairs is then generated based on the correspondence mapping data, and a three-dimensional lane detection data block generated using triangulation based on first and second parts of the image space data block corresponding to respective first and second members of the image space detection pairs. (Abstract)

    PNG
    media_image4.png
    529
    810
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669